Mr. Justice Van Obsdel
delivered the opinion of the Court:
Pegistratiou was refused on the ground that a highway is not an article of manufacture. The writ is sought on the ground that this ruling of the Commissioner was a clear abuse *511of discretion. No appeal is provided from a decision of the Commissioner of Patents refusing to register a label. In Allen v. United States, 22 App. D. C. 271, this court held that the duties imposed upon the Commissioner of Patents under the act of 1874 are not merely ministerial, but call for a decision as to whether-or not the thing presented is entitled to registration, or is, in fact, a label within the definition of the statute. In that case, the court refused to interfere with the decision of the Commissioner by writ of mandamus.
The contention of relator is, not that the Commissioner was without jurisdiction to act, or that he refused to act, or that the statute peremptorily required him to act in a certain manner, but that he erred in his decision. We are therefore called upon to substitute the writ of mandamus for a writ of error. This cannot be done. It may well be that the Commissioner erred in his opinion, but we are powerless in this proceeding to review his decision. The mere fact that he may have erred will not justify the issuance of the writ. “Whether he decided right or wrong is not the question. Having jurisdiction to decide at all, he had necessarily jurisdiction, and it was his duty to decide as he thought the law was, and the courts have no power whatever under those circumstances to review his determination by mandamus or injunction.” United States ex rel. Riverside Oil Co. v. Hitchcock, 190 U. S. 316, 47 L. ed. 1047, 23 Sup. Ct. Rep. 698.
The judgment is affirmed with costs. Affirmed.